Citation Nr: 0804426	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-05 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU 
rating).


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1965 to June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007). See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The veteran seeks a TDIU rating based on service-connected 
disabilities.  He is in receipt of service-connection for 
chronic undifferentiated schizophrenia with depressive 
features, rated as 50 percent disabling; scars of burns of 
the nose and right ear, rated as 10 percent disabling; scars 
of burns of the right hand, rated as 10 percent disabling; 
and scar of the donor site of the right thigh, rated as non-
compensable.  VA and private treatment records are in the 
claims folder.  None of the evidence directly address the 
veteran's employability.  The veteran has not been afforded a 
recent VA examination to determine the impact his service-
connected disabilities have on his ability to work.  The 
Board notes that the veteran completed eight years of grade 
school, has experience working in agriculture, and reportedly 
last worked in 1985.  On remand, the veteran should be 
afforded an examination to determine whether his service-
connected disabilities as a whole render him unemployable 
taking into account his educational and occupational history.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an appropriate VA examination to 
determine the impact his service-
connected disabilities as a whole have 
on his ability to obtain and maintain 
employment.  The claims folder, 
including a copy of this Remand, should 
be made available to the examiner.  The 
examiner should indicate that the 
claims folder has been reviewed.  

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
TDIU. If further action remains adverse 
to the veteran, provide the veteran 
with a supplemental statement of the 
case and allow the appellant an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



